—Appeal by the defendant from a judgment of the County Court, Nassau County (Honorof, J.), rendered January 9, 1998, convicting him of sexual abuse in the first degree (four counts) and robbery in the third degree (two counts), upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the People (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual *340review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]). Friedmann, J. P., Krausman, McGinity and Feuerstein, JJ., concur.